Willson, Judge.
It appears from the record that this case was tried before a special judge, but it does not appear in what manner such judge was selected, nor that he was sworn as such judge as required by law. These facts must be shown by the record before this court can sanction the conviction. (McMurry v. The State, 9 Texas Ct. App., 207; Perry v. The State, decided cided at present term, ante, page 166.)
In reversing and remanding this case we deem it proper to-say that in our opinion the evidence requires a charge upon the law with reference to the defendant’s claim that he came into possession of the alleged stolen property by finding it. It was-in proof that defendant, in explanation of his possession of the property, said that he had found it. This evidence was for the consideration of the jury under proper instructions from the court, but such instructions were not contained in the otherwise admirable' charge of the learned judge. For the rules of law applicable to the case of property found, reference may be had to Reed v. The State, 8 Texas Court of Appeals, 40, where the subject is fully discussed.
Reversed and remanded.
Opinion delivered May 12, 1883.